MEMORANDUM **
Marinero-Turcios petitions for review of the Board of Immigration Appeals’ (BIA) decision to deny his motion to reopen and reconsider its dismissal of his appeal of the immigration judge’s order of removal. He argues that he is not an alien but a United States citizen.
The BIA is required to ascertain whether new evidence, when considered together with the evidence presented at the original hearing, would establish prima facie eligibility for the relief sought. See Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005). Here, the BIA held that the facts presented were insufficient to carry Marinero-Turcios’s burden of proof that he was a United States citizen. We are satisfied the BIA applied the correct legal standard; there simply is no evidence in the record that he was under eighteen years of age when his father became naturalized. See Immigration and Nationality Act, § 321(a), 8 U.S.C. § 1432 (1988).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.